Exhibit 10.2
 
 
Fiscal Year [20__] Stock Option Grant
 
Terms and Conditions


 
You have received an Award of Non-Qualified Options (the “Option”) under the
Monsanto Company 2005 Long-Term Incentive Plan (as Amended and Restated as of
January 24, 2012) (the “Plan”).  The Grant Date, the number of Shares covered by
the Option, and the Exercise Price are set forth in the document you received
entitled “Long-Term Incentive Statement.”  The Long-Term Incentive Statement and
these terms and conditions collectively constitute the Award Certificate for the
Option and describe the provisions applicable to the Option.  This Option is not
intended to qualify as an “incentive stock option” as defined in Section 422 of
the Code.
 
1.         Definitions.  Each capitalized term not otherwise defined herein has
the meaning set forth in the Plan or, if not defined in the Plan, in the
attached Long-Term Incentive Statement.  The “Company” means Monsanto Company, a
Delaware corporation incorporated February 9, 2000.
 
2.         Exercisability.


(a)         The Option shall, subject to Sections 2(b) and 4, vest in accordance
with the following schedule.
 
   Vesting Date                                                        Shares to
Vest
 
November 15, [20__] [first year after grant]       1/3 of the Option
 
November 15, [20__] [second year after grant]     1/3 of the Option


November 15, [20__] [third year after grant]       Remaining unvested
    portion of the Option


(b)         The provisions of this Section 2(b) shall govern vesting of the
Option upon a Change of Control.


(i)         Upon a Change of Control, the Option, if outstanding, shall vest in
full, except to the extent that another award meeting the requirements of
Section 2(b)(ii) is provided to you to replace the Option (any award meeting the
requirements of Section 2(b)(ii), a “Replacement Award”).


(ii)         An award shall meet the conditions of this Section 2(b)(ii) (and
hence qualify as a Replacement Award) if: (1) it is a stock option or stock
appreciation right in respect of publicly traded equity securities of the
Company or the surviving corporation following the Change of Control, (2) it has
a value at least equal to the value of this Option as of the date of
 
 
 
 
 
the Change of Control (other than in respect of customary fractional rounding of
share amounts and exercise price), (3) it contains terms relating to vesting and
exercisability (including with respect to Termination of Service) that are
substantially identical to those of this Option, and (4) its other terms and
conditions are not less favorable to you than the terms and conditions of this
Option (including provisions that apply in the event of a subsequent Change of
Control) as of the date of the Change of Control. Without limiting the
generality of the foregoing, a Replacement Award may take the form of a
continuation of this Option if the requirements of the preceding sentence are
satisfied. The determination of whether the conditions of this Section 2(b)(ii)
are satisfied shall be made by the Committee, as constituted immediately before
the Change of Control, in its sole discretion.


(c)         Except as otherwise provided in the Plan, the Option may be
exercised at any time after it vests and before its term expires or it is sooner
forfeited as provided in Sections 3 and 4 below.


3.         Term.  The term of the Option shall, subject to Section 4, expire on
the tenth anniversary of the Grant Date.
 
4.         Retirement, Disability, Death or Other Termination of Service;
Transfer.  If you experience a Termination of Service for any reason before the
first anniversary of the Grant Date (unless such Termination of Service follows
a Change of Control), the Option shall be forfeited. If you experience a
Termination of Service on or after the first anniversary of the Grant Date (or,
if earlier, a Change of Control), including, without limitation, by reason of
Retirement, death, Disability, or an involuntary termination other than a
Termination for Cause, the Option shall vest and remain exercisable (or be
forfeited) to the extent, and only to the extent, provided in this Section 4,
notwithstanding any differing treatment set forth in the Plan.
 
(a)         Retirement.  If you experience a Termination of Service by reason
of Retirement (including by reason of a Termination without Cause) on or after
the first anniversary of the Grant Date (or, if earlier, a Change of Control),
the Option shall continue to vest on the schedule set forth in Section 2(a) and
shall remain exercisable until the earlier of the fifth anniversary of the date
of your Termination of Service or the tenth anniversary of the Grant Date, and
then shall be forfeited to the extent not exercised.


(b) Death or Disability. If you experience a Termination of Service as a result
of death or Disability on or after the first anniversary of the Grant Date (or,
if earlier, a Change of Control), the Option shall become fully vested and shall
remain exercisable until the earlier of the first anniversary (or, if such
Termination of Service occurs on or after your 55th birthday and your completion
of five years of service with the Company and any of its Subsidiaries and
Affiliates, the fifth anniversary) of the date of your Termination of Service or
the tenth anniversary of the Grant Date, and then shall be forfeited to the
extent not exercised.
 
 
 
 
 
(c)         Termination for Cause.  If you experience a Termination for Cause,
the Option, whether vested or not, shall immediately be forfeited.
 
(d)         Voluntary Termination; Certain Terminations Without Cause.  If you
experience a voluntary Termination of Service (other than by reason of
Retirement or a voluntary termination governed by Section 4(e)) or a Termination
without Cause that is neither a Retirement nor governed by Section 4(e), then,
to the extent the Option is vested on the date of your Termination of Service,
it shall remain exercisable until the earlier of the 90th day after the date of
your Termination of Service or the tenth anniversary of the Grant Date, and then
shall be forfeited to the extent not exercised, and any portion of the Option
that is not vested on the date of your Termination of Service shall be forfeited
upon your Termination of Service.
 
(e) Job Elimination; Termination Without Cause Following a Change of
Control.  If you experience (x) a Termination without Cause due to a
job-elimination or divestiture of the business, Affiliate or Subsidiary by which
you were employed, on or after the first anniversary of the Grant Date, or (y)
at any time following a Change of Control, either (1) a Termination without
Cause or (2) a termination under circumstances entitling you to severance
benefits under a constructive termination provision (including, without
limitation, a “good reason” provision or a constructive “involuntary
termination” provision) of an agreement, plan or program covering you, the
Option shall become fully vested and shall remain exercisable until the earlier
of the first anniversary (or, if such Termination of Service occurs on or after
your 50th birthday due to a job elimination or a divestiture of the business,
Affiliate or Subsidiary by which you were employed, the fifth anniversary) of
the date of your Termination of Service or the tenth anniversary of the Grant
Date, and then shall be forfeited to the extent not exercised.
 
5.         Exercise Procedures.
 
(a)         You may exercise the Option at any time after the Option has vested
and become exercisable by giving notice to the Company specifying the number of
Shares for which the Option is being exercised.  The notice shall be provided to
the Company’s Designated Administrator, in a manner set forth by the Company or
the Designated Administrator for this purpose.  The “Designated Administrator”
is the person or entity most recently specified by the Company as such for
purposes of the Plan.
 
(b)         The purchase price for the Shares for which the Option is being
exercised shall be paid in full at the time of exercise and any other
information required by the Committee shall be provided at that time.  The
purchase price shall be paid (i) in cash or by check, (ii) by tendering to the
Designated Administrator whole Shares (but not fewer than 100 Shares), valued at
their Fair Market Value on the date of exercise, or (iii) by any other method
designated by the Committee.  The Committee may require payment in a particular
or different method in order to comply with applicable law.
 
6.         Withholding.  In order for Shares to be delivered when you exercise
the Option, you must make arrangements satisfactory to the Company for the
payment of any taxes required to be paid or withheld in connection with the
exercise of the Option.  No more than
 
 
 
 
 
the minimum required withholding will be permitted in the form of Shares.  While
the Company reserves the right to modify the methods of tax withholding that it
deems acceptable, as of the time that this Award Certificate is being delivered
to you, tax withholding may be satisfied by (i) cash or check, (ii) delivery of
Shares, or (iii) retention by the Company, sale to a third party or cancellation
by the Company of Shares otherwise deliverable upon the Option exercise.
 
7.         Nontransferability.  The Option is not transferable by you other than
upon death by will, the laws of descent and distribution, or written designation
of a beneficiary.  The Option is exercisable, during your lifetime, only by you
(or by your guardian or legal representative).  Any person who holds the Option
is subject to the terms and con­ditions of this Award Certificate.  No transfer
of the Option shall be effective to bind the Company unless the Company has been
furnished with written notice of the transfer and appropriate evidence to
establish the validity of the transfer and the acceptance by the transferee of
the terms and conditions of this Award Certificate.
 
8.         No Right to Continued Employment or Service.  This Award Certificate
shall not limit or restrict the right of the Company or any Affiliate to
terminate your employment or service at any time or for any reason.
 
9.         Effect of Award Certificate; Severability.  This Award Certificate
shall be binding upon and shall inure to the benefit of any successor of the
Company and the person or entity to whom the Option may have been transferred by
will, the laws of descent and distribution or beneficiary designation.  The
invalidity or enforceability of any provision of this Award Certificate shall
not affect the validity or enforceability of any other provision of this Award
Certificate. 
 
10.     Amendment.  The terms and conditions of this Award Certificate may not
be amended in a manner adverse to you without your consent.
 
11.     Discretionary Nature of the Plan.  You acknowledge and agree that the
Plan is discretionary in nature and may be amended, cancelled, or terminated by
the Company, in its sole discretion, at any time.  The grant of the Option under
the Plan is a one-time benefit and does not create any contractual or other
right to receive a grant of stock options or benefits in lieu of stock options
in the future.  Future grants of stock options, if any, will be at the sole
discretion of the Company, including, but not limited to, the timing of any
grant, the number of stock options, vesting provisions, and the exercise price.


12.         Plan Interpretation.  This Award Certificate is subject to the
provisions of the Plan, and all of the provisions of the Plan are hereby
incorporated into this Award Certificate as provisions of this Option.  If there
is a conflict between the provisions of this Award Certificate and the Plan, the
provisions of the Plan (including, without limitation, those setting forth the
consequences of a Change of Control) govern.  If there is any ambiguity in this
Award Certificate, any term that is not defined in this Award Certificate, or
any matters as to which this Award Certificate is silent, the Plan shall govern,
including, without limitation, the provisions of the Plan addressing
construction, governing law, and the powers of the Committee, among others, to
(a) interpret the Plan, (b) prescribe, amend and rescind rules and regulations
relating to the Plan, (c) make appropriate adjustments to the Option to reflect
non-United States laws or customs or in the event of a corporate transaction,
and (d) make all other determinations necessary or advisable for the
administration of the Plan.